

116 HR 8000 IH: Ensuring Network Security Act
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8000IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Butterfield (for himself and Mr. Kinzinger) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Secure and Trusted Communications Network Reimbursement Program to include eligible telecommunications carriers and providers of educational broadband service, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Network Security Act.2.Amendments to the Secure and Trusted Communications Networks Reimbursement ProgramSection 4 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1603) is amended—(1)in subsection (b)(1), by striking 2,000,000 and inserting 10,000,000; (2)in subsection (c)—(A)in paragraph (1)(A)—(i)in the matter preceding clause (i), by inserting , as defined in section 9 or as defined in the Report and Order of the Commission in the matter of Protecting Against National Security Threats to the Communications Supply Chain Through FCC Programs (FCC 19–121; WC Docket No. 18–89; adopted November 22, 2019) (in this section referred to as the Report and Order) and subsequently reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection, and after services; (ii)in clause (i), by inserting were reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection or after services that; and(iii)in clause (ii), by inserting were not reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection or after services that; and(B)in paragraph (2)(A)—(i)in clause (i), by inserting was reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection or after service that; and(ii)in clause (ii), by inserting was not reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection or after service that; and(3)in subsection (d)(5)—(A)in subparagraph (A), by striking The Commission and inserting Subject to subparagraph (C), the Commission; and(B)by adding at the end the following:(C)Priority for allocationOn and after the date of enactment of this subparagraph, the Commission shall allocate sufficient reimbursement funds—(i)first, to approved applicants that have 2,000,000 or fewer customers, for removal and replacement of covered communications equipment, as defined in section 9;(ii)after funds have been allocated to all applicants described in clause (i), to approved applicants that are accredited public or private non-commercial educational institutions providing their own facilities-based education broadband service, as defined in section 27.4 of title 47, Code of Federal Regulations, or any successor regulation, for removal and replacement of covered communications equipment, as defined in the Report and Order; and(iii)after funds have been allocated to all applicants described in clause (ii), to approved applicants that are designated as eligible telecommunications carriers under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) or affiliates of such a carrier, for removal and replacement of covered communications equipment, as defined in the Report and Order and subsequently reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection..